                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

SITO MOBILE R&D IP, SITO MOBILE,                 §
LTD.                                             §
                                                 §        NO: WA:20-CV-00471-ADA
vs.                                              §
                                                 §
FLOSPORTS, INC., FLOSPORTS, INC.,
SITO MOBILE R&D IP, SITO MOBILE,
LTD.



            ORDER RESETTING TELEPHONIC SCHEDULING CONFERENCE




       The Court hereby sets and directs the parties, or counsel acting on their behalf, to appear by
phone for a telephone conference on September 08, 2020 at 01:30 PM . Please call (866) 434-5269
with access code 9678090 to be included in the hearing.


               SIGNED on 31st day of August, 2020.



                                                     ______________________________
                                                     ALAN D ALBRIGHT
                                                     UNITED STATES DISTRICT JUDGE
